Citation Nr: 1212198	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a restoration of a 100 percent disability rating for service-connected prostate cancer effective June 1, 2004.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969 and from April 1970 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held before RO personnel in March 2007.

In an April 2009 decision, the Board held that the reduction of the disability rating for prostate cancer effective June 1, 2004, was proper, and that restoration of a 100 percent rating is not warranted.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a memorandum decision reversing the Board's decision and remanded the matter for reinstatement of the appellant's 100 percent evaluation for prostate cancer effective the date of reduction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In the April 2009 decision, the Board held that the reduction of the disability rating for prostate cancer effective June 1, 2004, was proper, and that restoration of a 100 percent rating is not warranted.

2.  In December 2011, the Court issued a memorandum decision reversing the Board's decision and remanded the matter for reinstatement of the appellant's 100 percent evaluation for prostate cancer effective June 1, 2004.  The Court issued judgment in January 2012 and its mandate in March 2012.


CONCLUSION OF LAW

The 100 percent evaluation for prostate cancer is restored effective June 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115a; Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in an April 2009 decision, the Board held that the reduction of the disability rating for prostate cancer effective June 1, 2004, was proper, and that restoration of a 100 percent rating is not warranted.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a memorandum decision reversing the Board's decision and remanded the matter for reinstatement of the appellant's 100 percent evaluation for prostate cancer effective the date of reduction.

Under applicable law, the Court has exclusive jurisdiction to review decisions of the Board, and has power to affirm, modify, or reverse a decision of the Board, or to remand the matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261 (West 2002). 

In the present case, the record shows that the Court issued its judgment on the Veteran's appeal in January 2012 and its mandate in March 2012.  Its decision is therefore binding on the Board, and entitlement to restoration of the 100 percent evaluation for prostate cancer effective June 1, 2004, is granted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to restoration of the 100 percent evaluation for prostate cancer effective June 1, 2004, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


